Citation Nr: 0903144	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-00 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to a service-connected disorder.

3.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.Y.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).

The issue of entitlement to service connection for sleep 
apnea, to include as secondary to a service-connected 
disorder, is addressed in the Remand portion of the decision 
below, and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  A March 1970 service treatment record shows that the 
veteran was diagnosed with sinusitis, but the September 1970 
service separation examination showed no evidence of a 
chronic sinus disorder.

2.  The evidence of record does not relate the veteran's 
currently diagnosed sinus disorder to his military service.

3.   The veteran's service treatment records show that he was 
treated for insect bites, facial rash, skin blisters, and 
cutaneous facial nodules in service.

4.  Review of the veteran's service personnel records shows 
that he had service in Vietnam.  

5.  The evidence of record does not relate the veteran's skin 
disorder to his military service, to include as due to 
herbicide exposure.


CONCLUSION OF LAW

1.  A sinus disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. § 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  A skin disorder was not incurred in, or aggravated by, 
active military service, and may not be presumed to have been 
so incurred, to include as a result of exposure to herbicides 
during service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
April 2003 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in a March 2006 letter.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted as Peake v. 
Sanders, ____ U.S.L.W. ____ (U.S. Jun. 16, 2008) (No. 07-
1209); Overton v. Nicholson, 20 Vet. App. 427 (2006).


The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in September 2004.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.   

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Timeliness of appeal

An appeal of an RO decision begins with the filing of a 
notice of disagreement.  See 38 U.S.C.A. § 7105 (West 2002). 
 A notice of disagreement must be filed within one year from 
the date of mailing of the notice of the RO decision.  See 
38 U.S.C.A. § 7105.  After the notice of disagreement is 
received, VA must issue a statement of the case to the 
claimant if the disagreement expressed in the notice of 
disagreement is not resolved.  See 38 U.S.C.A. § 7105(d) (1). 
 The claimant has 60 days from the date on which the 
statement of the case is mailed, or the remainder of the 
"one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later," in which to file a substantive appeal.  
See 38 C.F.R. § 20.302(b) (2008); see also 38 U.S.C.A. 
§ 7105(d) (3).  The 60 day period does not include the first 
day of the period.  38 C.F.R. § 3.110(a) (2008).  Further, 
upon a showing of good cause, the 60 day period for filing a 
substantive appeal will be extended for a reasonable period. 
 See 38 U.S.C.A. § 7105(d) (3); 38 C.F.R. § 3.109(b) (2008). 
 An RO may close an appeal without notice to an appellant for 
failure to respond to a statement of the case within the 
period allowed.  See 38 C.F.R. § 19.32 (2008).  

But the "failure to file a timely [Substantive] Appeal does 
not automatically foreclose an appeal, render a claim final, 
or deprive the [Board] of jurisdiction."  Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).  Where there is no 
indication that the RO closed the appeal for failure to file 
a timely substantive appeal and the RO treated the veteran's 
filing as timely, the Board is not deprived of jurisdiction 
over the claim.  See Gonzalez-Morales v. Principi, 16 Vet. 
App. 556, 557 (2003) (holding that the Board was not deprived 
of jurisdiction where the RO did not close the appeal, 
treated the filing as timely, and notified the veteran that 
his appeal was timely); Rowell, 4 Vet. App. at 17-18 (holding 
that the Board was not deprived of jurisdiction where the RO 
treated an appeal as timely and did not close the appeal); 
see also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (holding 
that despite the lack of a substantive appeal, Board waived 
jurisdictional objections by reviewing the claim).

Here, the veteran claimed entitlement to the above-captioned 
issues in January 2003.  January 2004 and February 2004 
rating decisions denied the veteran's claims.  In March 2004, 
the veteran filed a notice of disagreement regarding those 
denials.  In August 2004, the RO issued a statement of the 
case addressing the veteran's claims.  On January 19, 2006, 
the veteran's substantive appeal was received at the RO.  The 
substantive appeal was thus received VA more than one year 
after the issuance of the rating decision and more than 60 
days after issuance of the statement of the case.  See 
38 C.F.R. §§ 3.110, 20.302(b).

However, in December 2007, the RO issued an additional 
supplemental statement of the case, the cover letter of which 
indicated that the RO had "received your VA Form 9, Appeal 
to Board of Veterans' Appeals."  Similarly, in January 2008, 
the RO issued an additional supplemental statement of the 
case, the cover letter of which noted that the veteran 
"already filed a formal appeal on January 9, 2006, 
therefore, you do not need to file another VA Form 9."  In a 
separate January 2008 letter, the RO re-notified the veteran 
of the criteria for service connection for the above-
captioned issues.  This letter also noted that the RO was 
"in the process of preparing your appeal for the Board of 
Veteran's (sic) Travel Board hearing you previously 
requested."  Finally, in an August 2007 letter, the RO 
informed the veteran that his appeal was certified to the 
Board.

The Board finds that it may exercise jurisdiction over the 
veteran's claims for entitlement to service connection for a 
sinus disorder, entitlement to service connection for sleep 
apnea, and entitlement to service connection for a skin 
disorder.  Although the veteran did not technically comply 
with the requirements of 38 U.S.C.A. § 7105(d) (3) and 38 
C.F.R. § 20.302(b), the RO did not close the appeal and 
treated the appeal as timely by scheduling the veteran for a 
hearing before the Board, readjudicating the issues on appeal 
in the subsequent statements of the case, and notifying the 
veteran that it was certifying the appeal.  See Gonzalez-
Morales, 16 Vet. App. at 557; see also Rowell, 4 Vet. App. at 
17-18.  Accordingly, the Board has jurisdiction and will 
proceed with the adjudication of the issues on appeal.

Service Connection Claims

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Sinus Disorder

The veteran's service treatment records show that the veteran 
was treated on one occasion in March 1970 for sinusitis.  
There is no other evidence that the veteran was further 
treated for sinusitis, and his September 1970 service 
separation examination was devoid of any notations or 
diagnoses of a sinus disorder.

The veteran asserted during his July 2008 hearing before the 
Board that he continued to experience sinus symptoms from 
service discharge, but did not seek treatment for them until 
they "got that bad" in the 1980s or 1990s.  However, the 
first documented evidence of postservice treatment is dated 
in August 2002, when a VA outpatient treatment record notes 
an initial diagnosis of a sinus disorder in April 1998.  The 
veteran underwent a bilateral nasal endoscopy with anterior 
ethmoidectomy in October 2002; at that time, his diagnoses 
included chronic maxillary sinusitis, chronic ethmoid 
sinusitis, and chronic pansinusitis.  The diagnoses of 
sinusitis were continued in private treatment records dated 
in April 2003 and March 2004, and at the September 2004 VA 
examination, despite x-ray evidence showing no evidence of 
current sinusitis.  

Despite evidence of diagnoses of sinusitis, the record does 
not relate the veteran's sinus disorder to his military 
service.  The only medical opinion of record which speaks to 
this issue, provided by the September 2004 VA examiner, 
concluded that the veteran's current sinus disorder was not 
related to single occasion of sinusitis in service.  The 
rationale provided noted that there was a long gap of time 
between the single inservice episode of a sinusitis in 
service, and the 2002 surgery.  Moreover, while the veteran 
reported experiencing numerous sinus symptoms prior to the 
time he first reported seeking treatment in 1989, he had no 
records to support this.  Thus, continuity of symptomatology 
was not shown.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of the claimed condition).  Moreover, 
the examiner stated that the veteran's reported 1989 increase 
in sinus symptomatology could be related to the veteran's 
then-new employment in a furniture factory.  


Because the evidence of record does not relate the veteran's 
sinusitis to his military service, the preponderance of the 
evidence is against his claim for service connection.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Skin Disorder

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  "[S]ervice in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  38 
C.F.R. § 3.307(a) (6) (iii).  Additionally, VA regulations 
provide that, if a veteran was exposed to an herbicide agent 
during active service, presumptive service connection is 
warranted for chloracne or other acneform diseases consistent 
with chloracne, diabetes mellitus, type II; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. §§ 3.307, 3.309.

Review of the veteran's service personnel records shows that 
he had service in Vietnam.  His service treatment records 
show that the veteran was treated for a slight rash on his 
face in February 1968, and for insect bites on his back in 
August 1970.  An undated record noted that he had blisters on 
his shoulder; however, there is no evidence of a physical 
examination or diagnosis with respect to same.  In September 
1970, the veteran reported "lumps" on the inside of his 
skin that began in August; the physical examination revealed 
that he had several small cutaneous nodules on his skin which 
would not interfere with duty, and he was told that they 
could be removed if he wished prior to separation.  At the 
veteran's September 1970 service separation examination, no 
chronic skin disorder was noted or diagnosed.  

Subsequent to service, an August 1972 VA outpatient treatment 
record notes a fully normal physical examination of the skin.  
The earliest postservice treatment record showing skin 
abnormalities or disorders was from a January 2002 VA 
outpatient visit.  At that time, the veteran reported boils 
on his buttocks and the left side of his face, and stated 
that he "never had this problem before."  The VA physician, 
in diagnosing furuncolosis, noted that the veteran had 
previously been given a skin prescription medication in 
December 2001.  Subsequent private records dated in February 
2002 and September 2002 noted treatment for bilateral 
axillary abscesses and bilateral hydradenitis suppurativa, 
the latter of which was grossly infected.  These diagnoses 
were continued through June 2008, to include during the 
September 2004 VA examination.  At his July 2008 hearing 
before the Board, the veteran asserted that the skin 
disorders with which he was currently diagnosed had first 
manifested in service on his face while he was in Vietnam.

Although the veteran is being treated for multiple skin 
disorders and axillary abscesses and hydradenitis suppurativa 
have been diagnosed, service connection cannot be granted on 
a presumptive basis, as due to herbicide exposure, because 
axillary abscesses and hydradenitis suppurativa are not among 
the diseases listed under 38 C.F.R. § 3.309(e).  Accordingly, 
the veteran's claim for service connection for a skin 
disorder, as on a presumptive basis, must be denied as a 
matter of law.

Service connection for a skin disorder is also not warranted 
on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  There are no opinions of record which relate the 
veteran's currently diagnosed skin disorder to his military 
service.  The only medical opinion of record which speaks to 
this issue, provided by the September 2004 VA examiner, 
concluded that the veteran's current skin disorder was not 
related to his military service or to the treatment for any 
skin condition in service.  The rationale provided was that 
the currently diagnosed skin disorders, including axillary 
abscesses and hydradenitis suppurativa, could not be related 
to the facial cysts and other skin abnormalities noted in 
service because the types of skin abnormalities shown in 
service would not have developed into the kind of skin 
disorders with which the veteran was currently diagnosed.

Moreover, although the veteran's claim that his current skin 
disorders first manifested on his face while he was in 
Vietnam, and was likely related to herbicide exposure, he is 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a) (1).  On these bases, service connection for a 
skin disorder is not warranted.

Because axillary abscesses and hydradenitis suppurativa are 
not among those diseases presumptively linked to herbicide 
exposure, and the evidence of record does not contain a nexus 
opinion relating the veteran's skin disorders to his military 
service, the preponderance of the evidence is against his 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a sinus disorder is denied.

Service connection for a skin disorder is denied.


REMAND

The veteran claims entitlement to service connection for 
sleep apnea, to include as secondary to a service-connected 
disorder.  In his January 2003 claim, as well as his March 
2004 notice of disagreement and January 2006 substantive 
appeal, the veteran asserted that a sleep disorder existed in 
service through the present time.  However, he stated on the 
record at his July 2008 hearing before the Board that his 
sleep apnea was the result of sinus surgery conducted in 
2003.  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).
Regulations relating to VA's duty to notify and to assist 
claimants require that when a veteran seeks service 
connection, the RO must notify the veteran by letter of the 
specific criteria necessary for a grant of service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Although, as noted above, the 
RO sent a letter in April 2003 notifying the veteran of the 
criteria for direct service connection, this letter did not 
state the specific criteria required for a grant of service 
connection on a secondary basis.  See 38 C.F.R. § 3.310(a).  
Moreover, these regulations were not provided to him either 
the August 2004 statement of the case, or in the November 
2005, December 2007, or January 2008 supplemental statements 
of the case, and the veteran's claim has never been 
adjudicated on a secondary basis in these or any other 
procedural documents.  Therefore, the Board finds that VA's 
duty to notify has not been fully satisfied.

Accordingly, the issue of entitlement to service connection 
for sleep apnea, to include as secondary to a service-
connected disorder, is remanded for the following actions:

1.  The RO must notify the veteran of 
the criteria set forth in 38 C.F.R. § 
3.310 for secondary service connection 
with regard to this issue.
2.  After the above actions have been 
completed, and any other actions deemed 
necessary by the RO, the RO must 
readjudicate the issue of entitlement 
to service connection for sleep apnea, 
to include as secondary to a service-
connected disorder.  If the benefit 
sought on appeal remains denied, the RO 
must provide the veteran and his 
representative with a supplemental 
statement of the case, and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


